United States Court of Appeals
                                                                          Fifth Circuit
                                                                        F I L E D
                            UNITED STATES COURT OF APPEALS
                                                        December 12, 2005
                                         FIFTH CIRCUIT
                                                                    Charles R. Fulbruge III
                                                                            Clerk
                                        _________________

                                               No. 04-60731

                                        (Summary Calendar)
                                        _________________


NAGAT AHMED OMER; KHALID MOHAMED ELKHATI SIDDIG; REEM MOHAMED
ELKHATI SIDDIG; AMRO MOHAMED ELKHATI SIDDIG,


                                Petitioners,

versus


ALBERTO R GONZALES, U S ATTORNEY GENERAL,


                                Respondent.



                                   Petition for Review from the
                                   Board of Immigration Appeals
                                          No. A96 098 254



Before SMITH, GARZA, and PRADO, Circuit Judges.

PER CURIAM:*

         Nagat Omer (“Omer”) and her children (collectively, “Petitioners”) petition for review of the




         *
               Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
denial of asylum by the Board of Immigration Appeals (the “BIA”). In its denial, the BIA specifically

adopted the findings of the Immigration Judge (IJ), including a finding that Omer, the only witness

at Petitioners’ removal hearing, was not credible. Petitioners argue that the credibility determination

is not supported by substantial evidence.

        Under substantial evidence review, this court will not disturb factual findings of the BIA

unless we “find not only that the evidence supports a contrary conclusion, but that the evidence

compels it.” Chun v. INS, 40 F.3d 76, 78 (5th Cir. 1994); see also 8 U.S.C. § 1252(b)(4)(B). In

making a credibility determination, the fact-finder should consider the “totality of the circumstances”

and may base its decision on, inter alia, the witness’s demeanor, the “inherent plausibility” of the

witness’s account, the internal consistency of the account, and the consistency of the account with

other evidence. 8 U.S.C. 1158(b)(1)(iii).

        The record does not compel this court to find Omer credible on the basis of these factors. As

the IJ discussed in his decision, there were multiple inconsistencies between Omer’s written

application and her testimony at the removal hearing. For example, Omer’s application stated that,

after being arrested three times and beaten by police at least once in the 1980's, she left Sudan in 1985

and did not return until 1999. At the hearing, she revealed that she had actually visited Sudan at least

four times during those years for extended family vacations. The IJ, noting the inconsistency, stated

that he did not believe a reasonable person who had been treated as Omer was by police would

vacation in the country where he or she had been abused. We cannot say that Omer’s testimony was

inherently plausible or that her two accounts were consistent.

        For the foregoing reasons, we will not disturb the BIA’s adverse credibility finding. Because

Petitioners’ asylum application depends on Omer’s testimony, we conclude that they have not


                                                  -2-
demonstrated their eligibility for asylum and accordingly DENY their petition for review.




                                               -3-